Title: From George Washington to Major General Horatio Gates, 14 August 1776
From: Washington, George
To: Gates, Horatio



Dear Sir
New York Augt 14th 1776

I yesterday morning received your Letter of the 29 Ulto by Bennet the Express and am extremely sorry to find the Army is still in a sickly and melancholy State—The precaution taken to Halt the Reinforcements at Skenesborough, which are destined for your Succour, is certainly prudent—they should not be exposed or made liable to the Calamities already too prevailing, Unless in cases of extreme necessity. Doctor Stringer has been

here with Doctr Morgan and is now at Philadelphia. I trust he will Obtain some necessary Supplies of Medicine which will enable him under the Smiles of providence, to releive your distresses in some degree.
By a Letter from Genl Ward Two Regiments, (Whitcomb & Phinneys) were to March to your aid last Week—They have happily had the Small pox and will not be subject to the fatal consequences attending that disorder.
I am glad to hear the Vessels for the Lakes are going on with such Industry, Maintaing the Superiority over the Water is certainly of Infinite Importance. I trust, neither Courage nor Activity will be wanting in those to whom the business is committed—If assigned to Genl Arnold, None will doubt of his Exertions.
In Answer to those parts of your letter which so highly resent the conduct of the General Officers here, I would Observe Sir, that you are under a Mistake when you suppose a Council of Officers had sat upon those, who composed the Board at Crown point—When Intelligence was first brought that, that post was evacuated, It spread a Genl alarm and occasioned much anxiety to all who heard It, It being almost universally beleived, that It was a post of the last Importance, and the only One, to give us in conjunction with our Naval force, a Superiority over the Lake and for preventing the Enemy penetrating into this and the Eastern Governments. As this matter was occasionally mentioned—The Genl Officers, some from their own knowledge, & Others from the Opinion they had formed—expressed themselves to that effect as did All I heard speak upon the Subject—Added to this the Remonstrance of the Officers transmitted by Genl Schuyler at the same time the Account was brought, did not contribute a little to authorize the Opinion which was generally entertained—they surely seemed to have some reason for their support, tho It was not meant to give the least encouragement or Sanction to proceedings of such a nature—Upon the whole no Event that I have been Informed of for a long time produced a more general chagrine & consternation—But yet there was no Council called upon the occasion—nor Court of Inquiry—nor Court Martial, as has been Suggested by some. I will not take up more time upon the Subject or make It a matter of further discussion, not doubting but those who determined that the post ought to be Abandoned, conceived It would but

promote the Interest of the Great cause we are engaged in, tho Others have differed from them. By the by I wish your description perfectly corresponded with the real circumstances of this Army.
You will have heard before this comes to hand most probably, of the Arrival of Clinton and his Army from the Southward—they are now at Staten Island as are the Whole or the Greatest part of the Hessian & foreign Troops—since Monday Ninety Six Ships came in, which we are Informed is the last division of Lord Howes fleet which touched at Hallifax & by a Deserter, are not to land their Troops—We are in daily expectation that they will make their Attack, All their Movements and the advices we have, Indicating that they are on the point of It. I am Dear Sir Your Most Obedt Servt

Go: Washington

